EXHIBIT 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 September 10, 2010 Office of the Chief Accountant Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C.20549 Re: DNA Brands, Inc. On September 10, 2010 my appointment as auditor for DNA Brands, Inc. (formerly Famous Products, Inc.) ceased.I have read DNA Brands, Inc.'s statements included under Item 4.01 of its Form 8-K dated September 10, 2010 and agree with such statements, insofar as they apply to me. Very truly yours, Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
